Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 23, 2021, wherein claims 1, 3-7, 9-10, and 12 are currently pending.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 

Response to Arguments
Applicant's arguments/remarks have been fully considered but they are geared towards the newly amended claims with newly added limitations. These newly amended claims and the newly added limitations are considered for the first time below.

35 USC §101 discussion and response to Applicant’s remarks:

Applicant’s newly added limitations and the remarks presented have been considered but they are not persuasive.  The amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims are to compare information/data and ultimately match information/data of an individual (the “professionalism degree”/qualifications (knowledge level – as in Applicant’s para. 0002) of a user). The information/data itself is also abstract since it relates to the “knowledge” and qualifications (professionalism degree) of a human user/individual.  Applicant’s claims are just taking abstract information/data and using Applicant’s own ideas and logic flow of what Applicant deems is important (Applicant’s own abstract concepts of “hierarchy” of a user’s skills/degrees/knowledge etc.,)  and then based on the abstract information about the individual determining a “professionalism degree” (level of qualification).  Applicant also does not state what these “professionalism degrees” are compared for.   The core of the inventive concept is just getting information from people about people, and manipulating and analyzing (comparing, matching, ranking, creating hierarchies, etc.,) this data - which can be done by hand, done by a human mind, done manually, and ultimately fall in the category of organizing human activities (as human activities are actually being organized here).  The “logic” flow of Applicant’s data manipulation and analysis does not improve any technology but just organizes human activities in the abstract.  Most of the claimed concept is just a way of gathering information and ways to get the information from humans and further just manipulating this gathered information to try to collect more information.  This is just comparing information/data and organizing/ information/data.  Furthermore, the “segments” are just data/information (non-functional and descriptive “words” and “phrases” as stated by Applicant in para. 0033) portions that add no technical or functional aspects to the claims.  The manipulation of 
Based upon consideration of all of the relevant factors with respect to the current claims 1-10 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-10 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (some important steps using mathematically concepts/models – for example see Applicant’s claims and specification paras. 0039-0045), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis (comparing, organizing, etc.,) and mathematical analysis – and then displaying/providing resulting information/data.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental economic practice of determining human qualification – thus organizing human activities; and further geared towards mathematical relationships/concepts/equations (as clearly stated in the claims (dependents and independents and the specification). The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea of gathering/receiving/acquiring/etc., information/data, specify[ing], relat[ing], determin[ing], search[ing], match[ing], etc., (including limitations in the dependent claims), is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP Technologies, Inc. v. 

The claims further utilize a processor, network, interface, database, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to determining “professionalism degree”/qualifications of an individual by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also mathematical in nature (abstract data).

Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, ¶¶ 0016-0018 [general-purpose/generic computers and/or computing components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical relationships to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general purpose computer instead.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Applicant is directed to the following references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.  The focus of the claims is on collecting information, manipulating and analyzing it (some steps See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting data manipulation and mathematical concepts, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the , LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible 


35 USC §103:
Applicant’s remarks and allegations have been considered but they are geared towards the newly amended claims with newly added limitations and the newly added claim.  All newly amended claims, newly added limitations and claim are considered in the rejection below.
 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining information/data, data analysis to determine more data (data relationships and creating data/information hierarchy involves comparing data/information and organizing information/data), and providing/displaying this determined data to make decisions (further comparing and manipulating data/information).  The claimed invention further uses mathematical steps to analyze 
The limitations of (independent claims) receiving an input query comprising one or a plurality of segments input by a user; specifying a concept from concept structure information based on at least one of the received segments, wherein the concept structure information includes a relationship between a plurality of concepts in a hierarchical structure; identifying a position of the specified concept in a hierarchy of the concept structure information, wherein a different position in the hierarchy of the concept structure information corresponds to a different professionalism degree; determining a professionalism degree of the user in a field which is specified based on the concept structure information including the concept corresponding to the input query from the position of the specified concept, wherein the professionalism degree of the user is higher as the position of the specified concept corresponding the received segment in the hierarchy of the concept structure information is deeper; executing search based on the specified concept corresponding to the input query and the determined professionalism degree of the user; and obtaining a search result and displaying the search result on a display, wherein a professionalism level of the search result matches the professionalism degree of the user, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “apparatus,” “processor,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, apparatus, networks, processors, memories, graphical user interfaces, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, apparatus, computing components, graphical displays (GUIs, etc.,) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, apparatuses, systems, networks, processors, GUIs, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0016-0018 [general-purpose/generic computers and/or computing components, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  

Claim 4 discusses about information/data as “concepts” and further data/information manipulation/analysis and mathematical formulation (paths – Applicant’s abstract non-technical flow of how data/information (segments are known types of information/data) is and is compared and used) using a generic/general purpose computer and computing components – no improvement in any technology and using generic/general-purpose computer and/or computing components/devices/etc., as post-solution/extra-solution activities. Hence claim 4 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
Claim 5 is further data/information manipulation/analysis and mathematical formulation (paths/concepts – Applicant’s abstract non-technical flow of how data/information (segments are known types of abstract information/data) is and is compared and used) using a generic/general purpose computer and computing components – no improvement in any technology and using generic/general-purpose computer and/or computing components/devices/etc., as post-solution/extra-solution activities. The “number of concepts,” “depth,” etc., are all numerical figures used in the calculation/determining and abstract decision making of more data/information.   Hence claim 5 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Claim 7 is further data/information manipulation/analysis and data/information decision making (abstract well-known type of data/information (human knowledge, etc.,) used to “decide” qualification of the human user) – all of which can be done in the human mind/manually/without a computer while only using a generic/general-purpose computer/processor and/or computing components – no improvement in any technology and using generic/general-purpose computer and/or computing components/devices/etc., as post-solution/extra-solution activities.   Hence claim 7 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
Claims 9 and 12 are further data/information manipulation/analysis and data/information decision making accessing/obtaining information/data, data analysis to determine more data (data relationships and creating data/information hierarchy involves comparing data/information and organizing information/data), and providing/displaying this determined data to make decisions (further comparing and manipulating data/information).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships – all of which can be done in the human mind/manually/without a computer while only using a generic/general-purpose computer/processor 
The limitations of the dependent claims, under the broadest reasonable interpretation and as a whole, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “apparatus,” “processor,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

  











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 9-10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2005/0144162) in view of Rathod (US 2011/0208822).
As per claim 1, Liang discloses an information processing apparatus comprising a processor, configured to: 
receive an input query comprising one or a plurality of segments (word or phrase – Applicant’s spec. at 0023-0026) input by a user; specify a concept (topics – see App’s spec where concepts have “titles” etc.,) from concept structure information based on at least one of the received segments, wherein the concept structure information includes a relationship between a plurality of concepts in a hierarchical structure; identify a position of the specified concept in a hierarchy of the concept structure information ( ¶¶ 0013-0015, 0051-0061 [search engine searches all results related to the keywords provided by a user and presents the search results in categories that are specific to the search keywords…categories…subcategories…categorization engine 215 categorizes the indexed pages into a hierarchy of categories and subcategories, and generates category and subcategory names.  The categorization hierarchy can be deeper than two levels with sub-subcategories, and so on, and a 
wherein a different position in the hierarchy of the concept structure information corresponds to a different professionalism degree (figs. 3-5, 8-10; ¶¶ 0070-0075 [ranking dimensions are link popularity, visit popularity, conceptual match, exact keywords match, amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recognize[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088 [knowledge base…user…ranking of search results…rankings…names of experts and authorities on various subjects], 0112-0118 [multidimensional relationship], 0121-0126, 0154-0158 [association and generalization program 1150 searches associations between many combinations of concepts such as two-concept, three-concept, through n-concept associations, and associations between propositions, data patterns, expanded or higher level related concepts or propositions from core concepts or propositions of the input set, to discover potential associations.  Multiple element associations can be obtained and validated transitive relations…reasoning or evidence supporting association of concept A with concept B, and there is reasoning or evidence supporting association of concept B with concept C, then the three-element association of concepts A, B and C can be obtained and are considered as validated…associations can then be ranked according to such probabilities or likelihoods…performs knowledge based reasoning…make a connection between some concepts, patterns, relationships…user…direction…innovation and invention], 0051-0067, 0162-0166);
determine a professionalism degree (work/type/knowledge/experience/etc., (knowledge and experience are also inherent in a user doing a job, education, training, etc.,)) of the user in a field which 
execute search based on the specified concept corresponding to the input query and the determined professionalism degree of the user; and obtain a search result and display the search result on a display, wherein a professional level of the search matches the professionalism degree of the user (¶¶ 0018-0020 [search programs…searches…keywords], 0024-0025 [categorization of search (user inputs)…categories are dependent on keywords (user inputs)], 0037 [user’s search intentions], 0051-0060 [keyword dependent categorizations (segments)], 0070-0075 [ranking dimensions (of search results) are…amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088 [user’s input…advice…knowledge base…user…ranking of search results…rankings…names of experts and authorities on various subjects…knowledge base…expert inputs], 0112-0118 [multiple dimensions of relationships…large number of…concepts and 
Although Liang discloses all of Applicant’s above limitations, Liang discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Liang to show Applicant’s claimed concept as each of those embodiments are taught by Liang itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Liang itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each 
Liang does not explicitly use the term “professional”. 
Analogous art Rathod states professionals (¶¶ 0008, 0013, 0024).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Liang professional as taught by analogous art Rathod in order to process structured information by a user involving information is various categories and containing various levels of concepts (ranked) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rathod would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).

As per claim 10, claim 10 discloses substantially similar limitations as claim 1 above; and therefore claim 10 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 3, Liang discloses the information processing apparatus according to claim 1, wherein as the number of concepts present between a most superordinate concept (described by applicant as “general-purpose” concept at para 0028 Specification – extremely general and broad concept) of the concept structure information and the concept at the position specified by the second 
As per claim 4, Liang discloses the information processing apparatus according to claim 1, wherein in a case where the concept corresponding to the segment is related to a plurality of concepts, a path including the concept specified by the first specifying section is specified between a most superordinate concept of the concept structure information and the concept corresponding to the segment which is related to the plurality of concepts, and the depth of the position in the hierarchy of the concept corresponding to each segment received by the reception section is decided from the number of concepts present between the most superordinate concept of the concept structure information and the concept at the position specified by the second specifying section in the specified path (¶¶ 0051-0067, 0070-0075 [ranking dimensions (of search results) are…amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088, 0113-0118 [multiple dimensions of relationships…large number of…concepts and along multiple relationships…concept…analysis component that estimated meaning and concepts, their probabilities…semantic analysis…low level…match to high level of conceptual or meaning match (depth 
As per claim 5, Liang discloses the information processing apparatus according to claim 3, wherein in a case where the concept corresponding to the segment is related to a plurality of concepts, a path including the concept specified by the first specifying section is specified between a most superordinate concept of the concept structure information and the concept corresponding to the segment which is related to the plurality of concepts, and the depth of the position in the hierarchy of the concept corresponding to each segment received by the reception section is decided from the number of concepts present between the most superordinate concept of the concept structure information and the concept at the position specified by the second specifying section in the specified path (¶¶ 0051-0067, 0070-0075 [ranking dimensions (of search results) are…amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088, 0113-0118 [multiple dimensions of relationships…large number of…concepts and along multiple relationships…concept…analysis component that estimated meaning and concepts, their probabilities…semantic analysis…low level…match to high level of conceptual or meaning match (depth and breadth)…multiple levels of conceptual relationships], 0121-0126, 0154-0158 [associations between many combinations of concepts such as two-concept, three-concept, through n-concept associations, 
As per claim 6, Liang discloses the information processing apparatus according to claim 1, wherein a professionalism degree of the concept is set in the concept present in the concept structure information, and the decision section decides the professionalism degree of the user based on the professionalism degree of the concept corresponding to the position of each segment specified by the second specifying section (¶¶ 0018-0020 [search programs…searches…keywords], 0024-0025 [categorization of search (user inputs)…categories are dependent on keywords (user inputs)], 0037 [user’s search intentions], 0051-0060 [keyword dependent categorizations (segments)], 0070-0075 [ranking dimensions (of search results) are…amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088 [user’s input…advice…knowledge base…user…ranking of search results…rankings…names of experts and authorities on various subjects…knowledge base…expert inputs], 0112-0118 [multidimensional relationship], 0121-0126, 0153-0158 [users…browsing histories…what concepts…user searched or browsed…wisdom [of user(s)]…searches associations between many combinations of concepts such as two-concept, three-concept, through n-concept associations, and associations between propositions, data patterns, expanded or higher level related concepts or propositions from core concepts or propositions of the input set, to discover potential associations.  Multiple element associations can be obtained and validated transitive relations…reasoning or evidence supporting association of concept A with concept B, 
Liang does not explicitly use the term “professional”. 
Analogous art Rathod states professionals (¶¶ 0008, 0013, 0024).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Liang professional as taught by analogous art Rathod in order to process structured information by a user involving information is various categories and containing various levels of concepts (ranked) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rathod would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A).
As per claim 7, Liang discloses the information processing apparatus according to claim 6, further comprising: a setting section that sets a professionalism degree of the concept for which the professionalism degree is not set among the concepts present in the concept structure information by referring to the professionalism degree of another concept included in a field to which the concept 
Liang does not explicitly use the term “professional”.  
Analogous art Rathod states professionals (¶¶ 0008, 0013, 0024). Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Liang professional as taught by analogous art Rathod in order to process structured information by a user involving information is various categories and containing various levels of concepts (ranked) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Rathod would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the 
As per claim 9, Liang discloses the information processing apparatus according to claim 1, wherein the decision section decides that the professionalism degree of the user is higher as a distance of the concept corresponding to each segment received by the reception section from a most superordinate concept of the concept structure information is longer (figs. 3-5, 8-10; ¶¶ 0051-0067 [keyword dependent categorizations (segments)], 0070-0075 [ranking dimensions (of search results) are…amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088 [user’s input…advice…knowledge base…user…ranking of search results…rankings…names of experts and authorities on various subjects…knowledge base…expert inputs], 0112-0118 [multidimensional relationship], 0121-0126, 0153-0158 [users…browsing histories…what concepts…user searched or browsed…wisdom [of user(s)]…searches associations between many combinations of concepts such as two-concept, three-concept, through n-concept associations, and associations between propositions, data patterns, expanded or higher level related concepts or propositions from core concepts or propositions of the input set, to discover potential associations.  Multiple element associations can be obtained and validated transitive relations…reasoning or evidence supporting association of concept A with concept B, and there is reasoning or evidence supporting association of concept B with concept C, then the three-element association of concepts A, B and C can be obtained…patterns…intelligent assistant…tracks user interactions, 0162-0167 [association elements…knowledge representation…searching…presence of…association[s]…user’s activity…search history logs…search and knowledge base…manually edited 

As per claim 12, Liang discloses the information processing apparatus according to claim 1, wherein the processor transforms the input query into the concept by using the concept structure information based on one or more received segments of the input query, wherein the concept is different from the input query (figs. 3-5, 8-10; ¶¶ 0070-0075 [ranking dimensions are link popularity, visit popularity, conceptual match, exact keywords match, amount of information on the topic…measured on multiple dimensions…number of paragraphs or words that are related to the keywords or the concepts…author and site authority and objectivity…recogniz[ing] expert…indexed page is assigned a ranking, e.g., on a scale from 0 to 10, on each of a set of ranking dimensions], 0081-0088 [knowledge base…user…ranking of search results…rankings…names of experts and authorities on various subjects], 0112-0118 [multidimensional relationship], 0121-0126, 0154-0158 [association and generalization program 1150 searches associations between many combinations of concepts such as two-concept, three-concept, through n-concept associations, and associations between propositions, data patterns, expanded or higher level related concepts or propositions from core concepts or propositions of the input set, to discover potential associations…multiple associations can be obtained and validated transitive relations…reasoning or evidence supporting association of concept A with concept B (different concepts), and there is reasoning or evidence supporting association of concept B with concept C, then the three-element association of concepts A, B and C (different concepts) can be obtained and are considered as validated…associations can then be ranked according to such probabilities or likelihoods…performs knowledge based reasoning…make a connection between some concepts, patterns, relationships…user…direction…innovation and invention], 0051-0067, 0162-0166).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Brave et al., (US 7,693,836): Discusses techniques that dramatically improve enterprise search and navigation results. The expertise-index is designed to focus on the four key discoveries of enterprise attributes: Subject Authority, Work Patterns, Content Freshness, and Group Know-how.  The invention produces useful, timely, cross-application, expertise-based search and navigation results.
Heidenreich et al., (US 7,962,430): Provides facilitating and evaluating user thinking about an arbitrary problem with additional search capabilities.  Some different embodiments of the invention utilize archetypes based on exemplary problem solving to facilitate the development of user models, determine search arguments and search results, and others.
Ceri et al., (US 2014/0019435): Illustrates management of queries for crowd searching. Provides for an input model including input data e structured queries using query operators is mapped into an output model, which is obtained by modifying the input data and by adding the answers to the structured queries
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683